                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

ANGELA CHRISTINE BAKOS,                      )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )    CV 118-119
                                             )
NANCY A. BERRYHILL, Deputy                   )
Commissioner for Operations of the           )
Social Security Administration, performing )
the duties and functions not reserved to the )
Commissioner of Social Security,             )
                                             )
               Defendant.                    )
              ______________________________________________________

            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
             ______________________________________________________

       Before the Court is Plaintiff’s motion for attorneys’ fees pursuant to the Equal Access to

Justice Act (“EAJA”). (Doc. no. 17.) For the reasons set forth below, the Court REPORTS

and RECOMMENDS Plaintiff’s motion for attorneys’ fees be GRANTED, and Plaintiff be

AWARDED attorneys’ fees in the amount of $4,680.00 pursuant to the EAJA.

I.     BACKGROUND

       On March 5, 2019, Chief United States District Judge J. Randal Hall granted a

reversal and remand pursuant to sentence four of 42 U.S.C. § 405(g) in the above-captioned

social security appeal, and a judgment was entered in Plaintiff’s favor. (Doc. nos. 15, 16.)

Plaintiff now moves for $4,680.00 in attorneys’ fees under the EAJA and requests the fees be

payable directly to Plaintiff’s counsel. (Doc. nos. 17, 20.) The Deputy Commissioner does

not object to the award of attorney’s fees, but she does request the attorney’s fees be payable
to Plaintiff only. (Doc. no. 19.)

II.    DISCUSSION

       In Astrue v. Ratliff, 560 U.S. 586, 589 (2010), the Supreme Court held, based on the

“plain text” of 28 U.S.C. § 2412(d), that an EAJA award “is payable to the litigant and is

therefore subject to a Government offset to satisfy a pre-existing debt that the litigant owes

the United States.” Based on Ratliff, the proper course is to “award the EAJA fees directly

to Plaintiff as the prevailing party and remain silent regarding the direction of payment of

those fees.” Bostic v. Comm’r of Soc. Sec., 858 F. Supp. 2d 1301, 1306 (M.D. Fla. 2011).

Indeed, this approach has been followed in this District. See Shank v. Berryhill, CV 116-

030, doc. no. 20 (S.D. Ga. May 24, 2017) (awarding EAJA fees to plaintiff without directing

payment to counsel despite plaintiff’s assignment of award to counsel); Brown v. Astrue, CV

411-152, doc. no. 24 (S.D. Ga. Mar. 4, 2013) (same); Scott v. Colvin, CV 313-004, doc. no.

26 (S.D. Ga. Nov. 11, 2013) (same).

       In accord with this practice, the Court awards the EAJA fees to Plaintiff, subject to

offset by any debt owed by Plaintiff to the United States. The Court leaves it “to the

discretion of the government to accept Plaintiff’s assignment of EAJA Fees and pay fees

directly to Plaintiff[’s] counsel after a determination that Plaintiff does not owe a federal

debt.” Bostic, 858 F. Supp. 2d at 1306; see also Robinson v. Comm’r of Soc. Sec., No. 8:13-

CV-2073-T-23TGW, 2015 WL 176027, at *1 (M.D. Fla. Jan. 13, 2015) (allowing EAJA fees

“to be paid by virtue of a fee assignment, to plaintiff’s counsel by the defendant if the

plaintiff does not owe a debt to the United States Department of the Treasury”); Griffin v.

Astrue, 1:10cv115, 2010 WL 5211548, at *3 (W.D.N.C. Dec. 16, 2010) (“There is nothing in

Ratliff to indicate that it is intended to divest the government of its discretion to enter into


                                               2
direct payment arrangements where there is no debt to the government or where funds

remain after satisfaction of such debt.”).

III.   CONCLUSION

       The Court REPORTS and RECOMMENDS Plaintiff’s motions for attorneys’ fees be

GRANTED, (doc. no. 17), and Plaintiff be AWARDED $4,680.00 in attorneys’ fees.

       SO REPORTED and RECOMMENDED this 7th day of May, 2019, at Augusta,

Georgia.




                                             3
